MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                    Dec 29 2017, 10:19 am
regarded as precedent or cited before any
court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kimberly A. Jackson                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Robert J. Henke
                                                         Katherine A. Cornelius
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         December 29, 2017
of the Parent-Child Relationship                         Court of Appeals Case No.
of A.L., Mother, and Al.L.,                              21A04-1705-JT-1126
Ar.L., and K.M.L., Minor                                 Appeal from the
Children,                                                Fayette Circuit Court
A.L.,                                                    The Honorable
                                                         Daniel L. Pflum, Senior Judge
Appellant-Respondent,
                                                         Trial Court Cause Nos.
        v.                                               21C01-1606-JT-202
                                                         21C01-1606-JT-203
                                                         21C01-1606-JT-204
Indiana Department of Child
Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017          Page 1 of 20
      Kirsch, Judge.


[1]   A.L. (“Mother”) appeals the juvenile court’s order terminating her parental

      rights to her three minor children. Mother raises one issue on appeal that we

      restate as whether the juvenile court’s judgment terminating her parental rights

      to the three children was clearly erroneous.1


[2]   We affirm.


                                    Facts and Procedural History
[3]   Mother and R.L. (“Father”) are the parents of three minor children, Al.L, born

      in 2005, Ar.L., born in 2007, and K.M.L., born in 2009 (collectively, “the

      Children”). In March 2015, the Children were residing with Mother and her

      boyfriend. On or about March 24, 2015, Indiana Department of Child Services

      (“DCS”) received a report that Mother was using illegal drugs in the home.

      Upon investigation, a DCS family caseworker observed sores and scars on

      Mother’s arms and face that appeared indicative of methamphetamine use;

      Mother and her boyfriend refused to consent to drug screens. In April 2015,

      Mother submitted to a drug screen under court order, and she tested positive for

      oxycodone, for which she did not have a valid prescription.




      1
       The juvenile court also terminated the parental rights of the Children’s father, R.L., but he does not
      participate in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017           Page 2 of 20
[4]   On May 20, 2015, DCS filed a child in need of services (“CHINS”) petition for

      each of the Children, later amended in June 2015, alleging: one of the children

      reported finding a syringe in the back of Mother’s vehicle; Mother and her

      boyfriend could not adequately supervise the Children due to substance abuse;

      Mother “sells half of her food stamps”; and Mother and her boyfriend engaged

      in domestic violence in the presence of the Children. State’s Exs. 1, 5, 10, 14,

      19, 23. Mother failed to appear at the May 27, 2015 initial hearing, but she

      appeared at a June 17, 2015 pretrial hearing, and the juvenile court appointed

      separate counsel for each parent and ordered Mother and Father to provide

      drug screens immediately following the hearing. On or near June 24, 2015,

      DCS removed the Children from Mother’s care, after she tested positive on

      June 17 for amphetamines, diazepam, and heroin. DCS Exs. 4, 13, 22. At that

      time, the Children were placed with their maternal grandmother, although they

      later were moved to foster care.


[5]   On August 10, 2015, following a fact-finding hearing, the juvenile court

      adjudicated the Children to be CHINS. DCS Exs. 6, 15, 24. The juvenile court

      found, among other things, that Mother: tested positive in April 2015 for

      oxycodone; tested positive in June 2015 for amphetamine, 6-acetylmorphine,

      morphine, and diazepam; was observed with scabs and pick marks on her arms;

      and admitted to taking morphine without a prescription. Id.


[6]   On September 9, 2015, the juvenile court held a dispositional hearing. Mother

      did not appear in person, but her counsel was present. The juvenile court

      entered a dispositional order that contained various requirements for parents.

      Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017   Page 3 of 20
      Among other things, Mother was ordered to: (1) contact the family case

      manager weekly; (2) enroll in all DCS-recommended programs within thirty

      days; (3) keep all appointments with DCS staff and providers; (4) not use,

      consume, manufacture, trade, or sell any illegal controlled substances; (5)

      engage in home-based counseling per the family case manager’s

      recommendation; (6) complete a parenting assessment and a substance abuse

      assessment, and complete all recommended treatment; and (7) submit to

      random drug screens. DCS Exs. 7, 16, 25. At that time, the Children were still

      residing with their maternal grandmother.


[7]   Mother failed to appear at a December 2015 review hearing, and her

      whereabouts at that time were unknown. The juvenile court’s order found,

      among other things: Mother had not complied with the Children’s case plan;

      Mother had not cooperated with DCS; Mother inconsistently visited with the

      Children due to her lack of contact with service providers; and the cause of the

      Children’s out-of-home placement had not been alleviated. DCS Exs. 8, 17, 26.

      It also noted that Mother tested positive for amphetamine and

      methamphetamine at her last drug screen on October 27, 2015. The court set

      the matter for a May 2016 permanency hearing.


[8]   In January 2016, Mother was charged in the Fayette Circuit Court with dealing

      in methamphetamine, a Level 5 felony, and visiting a common nuisance, a

      Class B misdemeanor (“Fayette Case 1”). DCS Ex. 29. In March or April

      2016, she was arrested for theft in Wayne County and released. Tr. Vol. II at

      92, 95-96.

      Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017   Page 4 of 20
[9]    In May 2016, a permanency hearing was held in the CHINS proceedings.

       Mother appeared by counsel, but she did not appear in person. DCS Exs. 9, 18,

       27. The juvenile court issued an order approving the permanency plan, finding

       that DCS had provided or offered to Mother substance abuse assessment,

       home-based case management, and home-based therapy, but that she was not

       compliant. Id. The order determined that Mother: had minimum contact with

       DCS; had not completed case management or therapy services assessments;

       appeared under the influence of illegal substances on April 22, 2016 and

       requested substance abuse services; had been arrested twice for drug-related

       offenses; and tested positive on December 23, 20152 for amphetamine,

       methamphetamine, opiates, morphine, oxycodone, and oxymorphine. Id. The

       juvenile court approved DCS’s permanency plan of adoption. Id.


[10]   On or around June 17, 2016, Mother was arrested and charged in Fayette

       County Circuit Court with possession of a narcotic drug, a Level 5 felony;

       unlawful possession of a syringe, a Level 6 felony; visiting a common nuisance,

       a Class B misdemeanor; and possession of paraphernalia, a Class C

       misdemeanor (“Fayette Case 2”). DCS Ex. 31; Tr. Vol. II at 96.


[11]   On June 17, 2016, DCS filed, for each of the Children, a petition to terminate

       the parental rights of Mother and Father. Appellant’s App. Vol. II at 35-45. On




       2
        We note that the Order reflects the date of the drug screen as having occurred on “December 23, 2016,” but
       given that the Order was issued in May 2016, we assume that the screen occurred in December 2015. DCS
       Exs. 9, 18, 27.

       Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017       Page 5 of 20
       August 10, 2016, the juvenile court held an initial hearing; Mother was still

       incarcerated in the Fayette County jail, but she appeared in person in the

       custody of the sheriff. The juvenile court appointed a Court Appointed Special

       Advocate (“CASA”) and set the matter for a pretrial hearing in September

       2016. Mother, still in custody, appeared at the pretrial hearing, and the court

       set the matter for fact-finding hearing. Id. at 67. On October 7, 2016, Mother

       entered into a guilty plea on Fayette Case 1, pleading guilty to the lesser-

       included offense of Possession of Methamphetamine, a Level 6 felony, and she

       was sentenced to two years imprisonment, with one year suspended to

       probation. DCS Ex. 30.


[12]   On October 18, 2016, the CASA, Marilyn Robinson (“CASA Robinson”),

       submitted a written report (“October 2016 Report”) to the juvenile court,

       informing the court, among other things, that “[t]he grandparents failed to keep

       the [C]hildren safe by allowing [Mother] and her boyfriend to be with the

       [Children] unsupervised” and “subsequently, a friend overdosed on drugs with

       the [Children] in the house.” Appellant’s App. Vol. II at 75. Near that time, the

       Children were placed with foster parents, but that placement “did not last very

       long[,]” and the Children were moved on October 27, 2015 to the home of

       family friends (“Foster Family”). As of the October 2016 Report, the Children

       had been with Foster Family for approximately one year, and, based on

       observations and conversations, they were “doing very well” and were “thriving

       in their current placement.” Id. at 75-76. Foster Family had expressed interest

       in adopting the Children and had inquired about resources and assistance that


       Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017   Page 6 of 20
       might be available should they adopt the Children. Al.L., then age 11, told

       CASA Robinson that she felt disappointed with and did not approve of her

       parents’ lifestyle and did not want to be reunited with them. She also told

       CASA Robinson that she believed her maternal grandmother and other

       extended family had substance abuse problems.


[13]   On January 17, 2017, the juvenile court held a fact-finding hearing. DCS

       family case manager Maria Lankford (“FCM Lankford”) testified that she

       became involved in the case in the summer of 2015, around the time of the

       Children’s removal and that, prior to that time, DCS had been involved in “an

       informal adjustment,” during which DCS was addressing the parents’

       inconsistent and unstable housing. Tr. Vol. II at 28, 30. FCM Lankford

       testified that Mother never complied in any substance use services, had been in

       and out of incarceration, and “when she was not incarcerated[,] she did not

       comply with any of the recommendations” that the juvenile court ordered,

       which included parenting skills, life skills, and substance abuse services. Id. at

       32. Mother had been referred to various services and never complied. FCM

       Lankford testified that in April 2016 she saw Mother at a gas station, and

       Mother expressed that she needed drug treatment and gave FCM Lankford a

       phone number; FCM Lankford shortly thereafter sent a text message to Mother

       about starting services at Harbor Lights, and Mother never replied. Id. at 61.

       Mother exercised some supervised visitation with the Children during the

       proceedings, but “services were later dismissed based on inconsistency.” Id. at

       33. FCM Lankford explained that sometimes supervised visits were arranged


       Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017   Page 7 of 20
       through service providers but parents could not be located due to inconsistent

       communication between parents and providers. Id. at 44. She described that

       she would have consistent communication with Mother for a period and then

       “have no contact whatsoever” with her. Id. at 45. The maternal grandmother

       sometimes knew where Mother was staying, but other times did not know

       where Mother was residing. To locate both parents, FCM Lankford

       “constantly checked” websites to search for arrests and also used an

       investigative parent locator service. Id. at 46.


[14]   FCM Lankford stated that she had concerns about the parents’ “off and on

       incarceration,” their use of substances when they were not incarcerated, and

       their inconsistent and unstable housing. Id. at 43. In her opinion, it was in the

       Children’s best interests for DCS to move forward with termination of parental

       rights. Id. She stated that, as is relevant here, Mother did not have a stable

       history in terms of housing and employment and had not been able to meet the

       Children’s needs. She felt the Children needed stability and consistency. Id. at

       46-47. The plan for the Children was adoption in their current placement. Id.

       at 43.


[15]   FCM Lankford acknowledged on cross-examination that, to her knowledge,

       Mother had not submitted to any drug screens in 2016 or 2017, but added that

       she could not obtain a drug screen from Mother if she was “not able to locate

       [Mother.]” Id. at 64. FCM Lankford was asked whether it would affect her

       opinion about termination to know that Mother had participated in services

       while incarcerated, and she replied that “the bigger question” was whether the

       Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017   Page 8 of 20
       parent is able to maintain sobriety outside of a structured environment, “and

       based on the pattern of behavior throughout the case, [the parents] have not

       been able to do that prior to their incarceration[,] so I would still have concerns

       of them maintaining sobriety in an unstructured environment.” Id. at 59.


[16]   CASA Robinson testified, stating that she had been the Children’s CASA for

       about six months. She had visited with the Children approximately once a

       month, and she had had one visit with each parent, who both were incarcerated

       in the county jail. She expressed concerns about Mother’s substance abuse, her

       repeated incarcerations, and the fact that Mother did not have a stable home.

       She opined that the Children currently were “in a very loving home” and “in a

       wonderful, wonderful place now[.]” Id. at 69. CASA Robinson was in

       agreement with DCS in terms of recommending termination of parental rights.

       Id.


[17]   Mother testified in her defense. She expected to be released from incarceration

       in a couple of months, her theft charge was still pending, and she expected to

       receive probation on that charge. As of the hearing, Mother had been “clean”

       for seven months, which was the amount of time that she had been

       incarcerated. Id. at 88. She was participating in, and had completed

       approximately half of, an intensive treatment program at the jail called

       Therapeutic Community that met daily for approximately five hours a day and

       was intended to assist participants with decision making and coping skills and

       handling problems that led to drug use. It also provided treatment for substance

       abuse and parenting issues. It was the first time Mother had ever received

       Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017   Page 9 of 20
       treatment. She believed that DCS did not really want to help her and that they

       rushed to file a termination case. She said that upon release from incarceration,

       she could stay with her brother, who was not a drug user.


[18]   On cross-examination, Mother acknowledged that DCS had offered her

       substance abuse treatment but she did not participate in it, explaining that at the

       time she had an addiction to opiates and “didn’t admit that I had a problem.”

       Id. at 95. She tried to quit on her own, but was not successful. She

       acknowledged the pending Wayne County theft charge and the pending Fayette

       County Case 2, for possession of heroin, and possession of a syringe and

       paraphernalia.


[19]   On January 17, 2017, the juvenile court entered an order terminating Mother’s

       parental rights to the Children (“Order”). Appellant’s App. Vol. II at 101. Its

       findings included that Mother: was provided or offered substance abuse

       assessment, home-based case management, and home-based therapy but failed

       to maintain contact with DCS and failed to complete or comply with services;

       had minimal contact with DCS; had positive drug screens; pled guilty to one

       drug-related charge and had another pending; and failed to ensure that Children

       had a permanent and stable residence. Id. at 106-07. It concluded that there

       was a reasonable probability that the conditions which resulted in Children’s

       removal and continued placement outside the home would not be remedied, the

       continuation of the parent-child relationship posed a threat to the Children,

       termination of parental rights was in their best interests, and there was a



       Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017   Page 10 of 20
       satisfactory plan for the care and treatment of the Children. Id. at 109. Mother

       now appeals.


                                      Discussion and Decision
[20]   The Fourteenth Amendment to the United States Constitution protects the

       traditional right of a parent to establish a home and raise her child. Bester v.

       Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 145 (Ind. 2005). Further,

       we acknowledge that the parent-child relationship is “one of the most valued

       relationships of our culture.” Id. However, although parental rights are of a

       constitutional dimension, the law allows for the termination of those rights

       when a parent is unable or unwilling to meet her responsibility as a parent. In re

       T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Therefore,

       parental rights are not absolute and must be subordinated to the child’s best

       interests in determining the appropriate disposition of a petition to terminate

       the parent-child relationship. Id. The purpose of terminating parental rights is

       not to punish the parent but to protect the child. Id. Termination of parental

       rights is proper where the child’s emotional and physical development is

       threatened. Id. The juvenile court need not wait until the child is irreversibly

       harmed such that his physical, mental, and social development is permanently

       impaired before terminating the parent-child relationship. Id. Although the

       right to raise one’s own child should not be terminated solely because there is a

       better home available for the child, parental rights may be terminated when a

       parent is unable or unwilling to meet his or her parental responsibilities. In re

       J.C., 994 N.E.2d 278, 283 (Ind. Ct. App. 2013).

       Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017   Page 11 of 20
[21]   As our Supreme Court has recently reiterated, “Decisions to terminate parental

       rights are among the most difficult our trial courts are called upon to make.

       They are also among the most fact-sensitive—so we review them with great

       deference to the trial courts[.]” In re E.M., 4 N.E.3d 636, 640 (Ind. 2014).

       When reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re H.L., 915 N.E.2d 145,

       149 (Ind. Ct. App. 2009). Instead, we consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Id. Moreover,

       in deference to the trial court’s unique position to assess the evidence, we will

       set aside the court’s judgment terminating a parent-child relationship only if it is

       clearly erroneous. Id. at 148-49.


[22]   Here, in terminating Mother’s parental rights to the Children, the juvenile court

       entered specific findings and conclusions. When a trial court’s judgment

       contains specific findings of fact and conclusions thereon, we apply a two-tiered

       standard of review. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct. App. 2008), trans.

       denied. First, we determine whether the evidence supports the findings, and

       second, we determine whether the findings support the judgment. Id. A

       finding is clearly erroneous only when the record contains no facts or inferences

       drawn therefrom that support it. Id. If the evidence and inferences support the

       trial court’s decision, we must affirm. A.D.S. v. Ind. Dep’t of Child Servs., 987
N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied.


[23]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove, among other things:

       Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017   Page 12 of 20
               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these

       allegations in termination cases “is one of ‘clear and convincing evidence.’” In

       re H.L., 915 N.E.2d at 149. Moreover, if the court finds that the allegations in a

       petition described in section 4 of this chapter are true, the court shall terminate

       the parent-child relationship. Ind. Code § 31-35-2-8(a) (emphasis added).


[24]   Mother argues that DCS failed to prove the required elements for termination by

       clear and convincing evidence and asserts that the juvenile court’s judgment was

       clearly erroneous. Specifically, she claims that DCS did not prove that (1) the

       conditions that resulted in the Children being removed or the reasons for their

       placement outside the home would not be remedied, (2) the continuation of the


       Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017   Page 13 of 20
       parent-child relationship posed a threat to the Children’s well-being, and (3)

       termination was in the Children’s best interests.


                                         Remediation of Conditions

[25]   Mother admits that she abused drugs for two to three years before being

       arrested and incarcerated. She acknowledges that during the proceedings she

       was referred to providers for substance abuse counseling and case management

       services, but never complied, had little contact with DCS from at least

       September 2015 to April 2016, and that her drug screens were positive. In or

       around June 2016, Mother was arrested on drug-related charges and remained

       incarcerated as of the termination hearing and had other pending charges. Her

       argument on appeal is that, during her period of incarceration, she had been

       voluntarily working on improving herself through substance abuse treatment

       and other jail programs and that, at the time of the termination hearing, she had

       been sober for seven months. Maintaining that she likely will be released from

       incarceration in a couple of months, she argues, “Thus, Mother soon would

       remedy the conditions which prompted the initial removal of the children and

       justified their continued placement outside Mother’s home – that is, her drug

       abuse and incarceration.” Appellant’s Br. at 14-15. She urges that “whether she

       could establish a stable life appropriate for her three children will be quickly

       observable[,]” and “termination of her parental rights “is premature.” Id. at 10,

       21.


[26]   In determining whether there is a reasonable probability that the conditions that

       led to a child’s removal and continued placement outside the home would not
       Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017   Page 14 of 20
be remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child

Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). First, we must ascertain what

conditions led to the child’s placement and retention in foster care, and second,

we determine whether there is a reasonable probability that those conditions

will not be remedied. Id. In the second step, the trial court must judge a

parent’s fitness at the time of the termination proceeding, taking into

consideration evidence of changed conditions and balancing a parent’s recent

improvements against “‘habitual pattern[s] of conduct to determine whether

there is a substantial probability of future neglect or deprivation.’” In re E.M., 4
N.E.3d at 643 (quoting K.T.K., 989 N.E.2d at 1231). Pursuant to this rule,

“trial courts have properly considered evidence of a parent’s prior criminal

history, drug and alcohol abuse, history of neglect, failure to provide support,

and lack of adequate housing and employment.” A.F. v. Marion Cnty. Office of

Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied. In

addition, DCS need not provide evidence ruling out all possibilities of change;

rather, it need establish only that there is a reasonable probability the parent’s

behavior will not change. In re Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App.

2007). “We entrust that delicate balance to the trial court, which has discretion

to weigh a parent’s prior history more heavily than efforts made only shortly

before termination.” In re E.M., 4 N.E.3d at 643. Although trial courts are

required to give due regard to changed conditions, this does not preclude them

from finding that a parent’s past behavior is the best predictor of their future

behavior. Id. When determining whether the conditions for the removal would


Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017   Page 15 of 20
       be remedied, the trial court may consider Mother’s response to the offers of

       help. A.F., 762 N.E.2d at 1252.


[27]   In this case, after the Children were removed from the home, Mother was

       ordered to stay in contact with DCS, find suitable housing and employment,

       undergo various assessments, and complete recommended services. That is,

       DCS referred Mother to home-based counseling to address life skills, housing,

       employment, parenting time, and parenting skills; Mother never began those

       home-based services. DCS referred Mother to substance abuse and mental

       health services, and Mother never began services. She did not stay in contact

       with DCS, but after encountering Mother in April 2016 at a gas station, where

       Mother asked for substance abuse help, FCM Lankford contacted Mother,

       using a current phone number, in an attempt to provide her with information

       about an in-patient treatment program; Mother never replied.


[28]   During the pendency of the CHINS proceeding, mother was incarcerated three

       times: She was charged with felony dealing in methamphetamine and other

       charges in January of 2016; she was charged in March or April of 2016 with

       theft; and in June 2016, she was arrested and charged with felony possession of

       a narcotic drug, unlawful possession of a syringe, visiting a common nuisance,

       and possession of paraphernalia. She had been in custody for seven months on

       the day of the termination fact-finding hearing. While she argues that as of the

       hearing she had been “clean” for seven months, Mother had been incarcerated

       during that period of time. Tr. Vol. II at 88.



       Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017   Page 16 of 20
[29]   Mother had few visitations with the Children, and there was no evidence

       presented about past or future employment. As for housing, she lived with her

       mother and then other friends and relatives when not incarcerated and believed

       she could live with her brother upon release from incarceration. FCM

       Lankford and CASA Robinson testified to having continued concerns about

       Mother’s unstable housing, repeated incarcerations, and drug use.


[30]   DCS is not required to rule out all possibilities of change, it need only establish

       that there is a reasonable probability the parent’s behavior will not change. In re

       Kay L., 867 N.E.2d at 242. Also, as we have recognized, “Even assuming that

       [the parent] will eventually develop into a suitable parent, we must ask how

       much longer [the child] should have to wait to enjoy the permanency that is

       essential to her development and overall well-being.” Castro v. State Office of

       Family & Children, 842 N.E.2d 367, 375 (Ind. Ct. App. 2006), trans. denied.

       Here, based on the evidence presented, we cannot say that the juvenile court

       clearly erred in concluding that there is a reasonable probability that the

       conditions that resulted in the Children’s placement outside the home would

       not be remedied.3




       3
        Mother also suggests DCS failed to prove by clear and convincing evidence that there was a reasonable
       probability that the continuation of the parent-child relationship posed a threat to the well-being of the
       Children. We need not address the challenge to the juvenile court’s conclusion that the continuation of the
       parent-child relationship posed a threat to the Children’s well-being because Indiana Code section 31-35-2-
       4(b)(2)(B) is written such that, to properly effectuate the termination of parental rights, the juvenile court
       need only find that one of the three requirements of subsection (b)(2)(B) has been established by clear and
       convincing evidence. A.D.S. v. Ind. Dep’t Child Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans.
       denied.

       Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017          Page 17 of 20
                                                  Best Interests

[31]   Mother challenges the juvenile court’s determination that termination of her

       parental rights was in the best interests of the Children. In determining what is

       in the best interests of the child, a trial court is required to look at the totality of

       the evidence. In re A.K., 924 N.E.2d 212, 224 (Ind. Ct. App. 2010) (citing In re

       D.D., 804 N.E.2d 258, 267 (Ind. Ct. App. 2004), trans. denied), trans. dismissed.

       In doing so, the trial court must subordinate the interests of the parents to those

       of the child involved. Id. Termination of a parent-child relationship is proper

       where the child’s emotional and physical development is threatened. Id. (citing

       In re R.S., 774 N.E.2d 927, 930 (Ind. Ct. App. 2002), trans. denied). A parent’s

       historical inability to provide a suitable, stable home environment along with

       the parent’s current inability to do so supports a finding that termination is in

       the best interest of the child. In re A.P. 981 N.E.2d 75, 82 (Ind. Ct. App. 2012).

       Testimony of the service providers, such as recommendations of the case

       manager and guardian ad litem, in addition to evidence that the conditions

       resulting in removal will not be remedied, are sufficient to show by clear and

       convincing evidence that termination is in the child’s best interests. In re A.S.,

       17 N.E.3d 994, 1005 (Ind. Ct. App. 2014), trans. denied.


[32]   The record before us reflects that Mother was addicted to illegal and non-

       prescribed substances as early as 2012 or 2013. The Children were removed in

       June 2015, but Mother continued to abuse drugs. Mother was offered

       substance abuse and other services, but did not participate in them, and she did

       not stay in contact with DCS. As the juvenile court found, Mother did not take

       Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017   Page 18 of 20
       any steps after the Children were removed to enhance or improve her ability to

       fulfill her parental obligations; the evidence supports that finding. Appellant’s

       App. Vol. II at 105. Mother argues that she should be given more time to show

       that she has the ability to parent the Children and can provide them with a

       stable, drug-free home. However, a trial court need not wait until a child is

       irreversibly harmed such that his or her physical, mental, and social

       development is permanently impaired before terminating the parent-child

       relationship. In re A.K., 924 N.E.2d at 224. Additionally, a child’s need for

       permanency is an important consideration in determining the best interests of a

       child. Id. (citing McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d
185, 203 (Ind. Ct. App. 2003)).


[33]   FCM Lankford had concerns about Mother’s “off and on incarceration,” her

       use of illegal substances, and her inconsistent and unstable housing. Tr. Vol. II

       at 43. FCM Lankford testified that she felt the Children needed stability and

       consistency and that, in her opinion, it was in the Children’s best interests for

       DCS to move forward with termination of parental rights. Even though

       Mother was sober and was participating in an intensive treatment program

       while incarcerated, FCM Lankford stated that she “still ha[d] concerns of

       [Mother] maintaining sobriety in an unstructured environment.” Id. at 59.

       CASA Robinson testified that the Children currently were “in a very loving

       home” and “in a wonderful, wonderful place now[.]” Id. at 69. She agreed

       with DCS’s recommendation in terms of termination of Mother’s parental

       rights. Id. Based upon the totality of the evidence, we conclude that the


       Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017   Page 19 of 20
       evidence supported the juvenile court’s determination that termination of

       Mother’s parental rights was in the Children’s best interests.


[34]   Again, decisions to terminate parental rights “are among the most difficult our

       trial courts are called upon to make” and are very fact-sensitive. In re E.M., 4
N.E.3d at 640. We will reverse a termination of parental rights only upon a

       showing of “clear error” – that which leaves us with a definite and firm

       conviction that a mistake has been made. In re A.N.J., 690 N.E.2d 716, 722

       (Ind. Ct. App. 1997). Based on the record before us, we cannot say that the

       juvenile court’s termination of Mother’s parental rights to the Children was

       clearly erroneous. We, therefore, affirm the juvenile court’s judgment.


[35]   Affirmed.


[36]   Bailey, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 21A04-1705-JT-1126 | December 29, 2017   Page 20 of 20